                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-387-GCM
                                 (3:97-cr-2-RJC-1)

WILLIAM LANCE MORGAN,               )
                                    )
           Petitioner,              )
                                    )
     vs.                            )                        ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
           Respondent.              )
___________________________________ )

       THIS MATTER is before the Court on an Unopposed Motion to Stay filed by counsel

for Petitioner, (Doc. No. 13), and the Government’s Motion to Dismiss, (Doc. No. 12).

       On June 17, 2016, Petitioner filed a Motion to Vacate pursuant to 28 U.S.C. § 2255

through counsel, arguing that his conviction pursuant to 18 U.S.C. § 924(c) is invalid pursuant to

Johnson v. United States, 135 S.Ct. 2551 (2015). (Doc. No. 1). The matter was then stayed for

several years pending the Fourth Circuit Court of Appeal’s consideration of United States v. Ali,

No. 15-4433. See (Doc. No. 6). On April 15, 2020, the Court ordered the parties to file a

Response indicating why the stay should not be lifted based on the United States Supreme

Court’s decision in United States v. Davis, No. 18-431. (Doc. No. 9). The parties initially agreed

that the stay should be lifted and the case should be reopened. (Doc. No. 10). The Court lifted the

stay, (Doc. No. 11), and the Government filed a Motion to Dismiss, (Doc. No. 12). However,

counsel for Petitioner has now filed this Motion to Stay pending the Fourth Circuit’s decision in

United States v. Taylor, No. 19-7616 in which a certificate of appealability was granted, in part,

on the issue of whether attempted Hobbs Act robbery categorically qualifies as a predicate crime


                                                 1



         Case 3:16-cv-00387-GCM Document 14 Filed 06/25/20 Page 1 of 2
of violence for purposes of 18 U.S.C. § 924(c). (Doc. No. 13). Counsel for the Government

consents to this Motion to Stay. (Doc. No. 13 at 2).

       The Court finds that the Motion to Stay is in the interest of justice and judicial economy

and will be granted. The pending Motion to Dismiss will be denied as moot.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s Unopposed Motion to Stay, (Doc. No. 13), is GRANTED.

       2.      The Government’s Motion to Dismiss, (Doc. No. 12), is DENIED as moot.

       3.      This case is held in abeyance pending the Fourth Circuit’s consideration of

               Taylor, No. 19-7616. The Government shall have 60 days following the Fourth

               Circuit’s issuance of its mandate in Taylor file an answer, motion, or other

               response to the § 2255 Motion to Vacate.



                                         Signed: June 25, 2020




                                                 2



         Case 3:16-cv-00387-GCM Document 14 Filed 06/25/20 Page 2 of 2
